DETAILED ACTION
Claims 1, 3-5, and 7-22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7, 8, 13, 17, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “at least sensor” recited in line 11. 
Regarding each of Claims 7, 17, and 21, it is not clear if the “extractor fan device” recited in the last line is the same as or different from the “at least one extractor device” recited in Claim 10, lines 3-4.  
Specifically, Claim 13 is rejected since there is no antecedent basis for the “at least one extractor device” recited in line 6 when only the “at least one hob” of Claim 10, line 3, is provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 3-5, and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (U.S. Pat. Pub. No. 2013/0032456 A1, hereinafter “Nakajima”) in view of Baier (U.S. Pat. Pub. No. 2007/0181410). 
Specifically, regarding Claim 1, Nakajima discloses a device, the device comprising: a central piece (an area enclosed by 10, 12; FIG. 1), an operating element (18) mounted rotatably on the central piece (FIG. 1), at least one position sensor (20; FIG. 1), configured for sensing a rotational position of the operating element (18), and at least one pressure-sensitive sensor (26; ¶¶ [0024], [0025]; FIG. 1), the at least one sensor being pressure-sensitive (¶¶ [0024], [0025]; FIG. 1, wherein pressure is applied via 23A, 23B), the central piece being formed by a mounting box (e.g., between 10 and 12), the central piece comprising an installation receiving space for receiving electrical components (e.g., the area between 10 and 12; FIG. 1), the at least one sensor being arranged in the installation receiving space, the operating element (18) being configured in a form of a ring (FIG. 1).
Nakajima does not disclose that the device is for operating a built-in kitchen appliance and that the box [is] for flexible arrangement in one of a front of a kitchen unit and a kitchen worktop.
However, Baier discloses that the device is for operating a built-in kitchen appliance (¶¶ [0002], [0003]) and that the box [is] for flexible arrangement in front of a kitchen unit and worktop (¶¶ [0002], [0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baier with those of Nakajima to provide increased operational functionality for a kitchen appliance user. 
Regarding Claim 3, Nakajima discloses that the at least one sensor is in signal connection with an operating zone (e.g., an area between 18 and including a surface of 23A and 23B), which is the operating zone being circumferentially surrounded by the operating element (18; FIG. 1). 
Regarding Claim 4, Nakajima discloses that the central piece (14, 16, 18, 23A, 23B, 24; FIG. 1) forms a fixing means (e.g., via latches 46; FIG. 1) for an arrangement of the device in a piece of furniture (10; FIG. 2).
Regarding Claim 5, Nakajima discloses that the rotatably mounted operating element (18) can be removed is removable from the central piece (e.g., via latches 18; FIG. 1). 
Regarding Claim 7, Nakajima discloses that an interface device (e.g., a top surface of 23A, 23B) for a signal-transmitting connection to the at least one hob (inherent via a rotary input-controlled hob).
Regarding Claim 8, Nakajima discloses a display device for displaying at least one operating parameter for operating the built-in kitchen appliance (e.g., a top surface of 23A and 23B, which display “OFF” and “AUTO,” respectively). 
Claim 9 includes language similar to that of Claim 1 and is allowable for at least reasons similar to those discussed above.  The hob device is disclosed at, e.g., ¶¶ [0039], [0074]. 
Regarding Claim 10, Nakajima discloses at least one device, the device comprising: a central piece (an area enclosed by 10, 12; FIG. 1), an operating element (18) mounted rotatably on the central piece (FIG. 1), at least one position sensor (20; FIG. 1), configured for sensing a rotational position of the operating element (18), and at least one pressure-sensitive sensor (26; ¶¶ [0024], [0025]; FIG. 1), the at least one sensor being pressure-sensitive (¶¶ [0024], [0025]; FIG. 1, wherein pressure is applied via 23A, 23B), the central piece being formed by a mounting box (e.g., between 10 and 12), the central piece comprising an installation receiving space for receiving electrical components (e.g., the area between 10 and 12; FIG. 1), the at least one sensor being arranged in the installation receiving space, the operating element (18) being configured in a form of a ring (FIG. 1).
Nakajima does not disclose that the device is for operating a built-in kitchen appliance and that the box [is] for flexible arrangement in one of a front of a kitchen unit and a kitchen worktop.
However, Baier discloses a hob extractor system comprising a built-in kitchen appliance with at least one hob (¶ [0003]), and wherein the at least one device is for operating a built-in kitchen appliance (¶¶ [0002], [0003]) and that the box [is] for flexible arrangement in front of a kitchen unit and worktop (¶¶ [0002], [0018]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baier with those of Nakajima to provide increased operational functionality for a kitchen appliance user. 
 Regarding Claim 11, Nakajima discloses that the hob extractor system comprises a modular construction (FIG. 1).
Regarding Claim 12, the combination of Nakajima and Baier discloses substantially all of the limitations of the present invention but does not disclose the claimed exchangeable hob.  However, it would have been an obvious matter of design choice to utilize an exchangeable or replaceable hob (e.g., due to device malfunction) without requiring replacement of the entire system since Applicant has not disclosed that a replaceable hob solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a non-exchangeable, functioning hob. 
Regarding Claim 13, the combination of Nakajima and Baier discloses substantially all of the limitations of the present invention but does not disclose the claimed “at least another hob.”  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize “at least another hob” to provide increased simultaneous functionality since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 14, Nakajima discloses that the at least one sensor is in signal connection with an operating zone (i.e., an area between operating element 18; FIG. 1), the operating zone being circumferentially surrounded by the operating element (18). 
Regarding Claim 15, Nakajima discloses that the central piece (14, 16, 18, 23A, 23B, 24; FIG. 1) forms a fixing means (e.g., via latches 46; FIG. 1) for an arrangement of the device in a piece of furniture (10; FIG. 2).
Regarding Claim 16, Nakajima discloses that the operating element (18) is removable from the central piece (e.g., via latches 18; FIG. 1).
Regarding Claim 17, Nakajima discloses that the at least one device further comprises an interface device (e.g., a top surface of 23A, 23B) for a signal-transmitting connection to the at least one hob (inherent via a rotary input-controlled hob).
Regarding Claim 18, Nakajima discloses that the at least one device further comprises a display device for displaying at least one operating parameter for operating the built-in kitchen appliance  (e.g., a top surface of 23A and 23B, which display “OFF” and “AUTO,” respectively).
Regarding Claim 19, Nakajima discloses that the at least one sensor is in signal connection with an operating zone (e.g., via 23A, 23B; FIG. 1), the operating zone being circumferentially surrounded by the operating element (18; FIG. 1).
Regarding Claim 20, Nakajima discloses that the operating element (18) is removable from the central piece (e.g., via latches 18; FIG. 1).
Regarding Claim 21, Nakajima discloses that the at least one device further comprises an interface device (e.g., a top surface of 23A, 23B) for a signal-transmitting connection to the at least one hob (inherent via a rotary input-controlled hob). 
Regarding Claim 22, Nakajima discloses that the at least one device further comprises a display device for displaying at least one operating parameter for operating a built-in kitchen appliance (e.g., a top surface of 23A and 23B, which display “OFF” and “AUTO,” respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833